Citation Nr: 0120903	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  93-05 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from October 1990 to March 
1991.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (the RO), which denied entitlement to service 
connection for a low back disorder and bilateral pes planus.  

This matter was remanded to the RO in November 1994 and June 
1996 for additional development.  


FINDINGS OF FACT

1.  Pes planus was diagnosed on the service entrance 
examination, and, as such, preexisted service.  

2.  The preservice bilateral pes planus increased in severity 
during service.  

3.  There is no medical evidence that a low back disability 
was first manifested or diagnosed in service and any current 
back disorder is not related to a spinal tap the veteran had 
in service.  


CONCLUSIONS OF LAW

1.  The veteran's preservice bilateral pes planus was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153 (West 1991); 38 C.F.R. § 3.306 (2000).  

2.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection- in general

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2000).  

A pre-existing disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is 
clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2000).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  

Duty to Assist

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  The 
law further provides that the Secretary may defer providing 
assistance pending the submission by the claimant of 
essential information missing from the application.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A (West 
Supp. 2001) (VCAA).  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion of that information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary, in accordance with 
section 5103A of this title and any other applicable 
provisions of law, will attempt to obtain on behalf of the 
claimant.  Id.  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  Id.  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Id.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  The Board notes in passing that 
the benefit of the doubt rule articulated above has not been 
substantially altered by the VCAA.  

Analysis

Initial matters

The Board initially observes that recently-enacted 
legislation has eliminated the former statutory requirement 
that a well-grounded claim be presented; enhanced VA's duty 
to assist a claimant in developing facts pertinent to a 
claim; and expanded on VA's duty to notify the claimant and 
representative concerning certain aspects of claim 
development.  See VCAA.  

With respect to the issues on appeal, the Board finds that 
the RO has taken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the veteran's 
claims for service connection for bilateral pes planus and a 
low back disability.  The veteran's service medical records 
are associated with the claims folder.  The RO obtained 
copies of the private medical records which were identified 
by the veteran.  In the April 1992 statement of the case and 
the supplemental statements of the case dated in December 
1992, March 1995, and April 2001, the RO informed the veteran 
of the pertinent laws and regulations and notified the 
veteran of what evidence was needed to substantiate his 
claims.  The veteran was afforded VA examinations of his feet 
and low back in January 2001.  

In July 1992, the veteran was afforded a hearing before the 
RO.  The veteran and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.  

The Board finds that the RO fulfilled its duty to assist the 
veteran in the development of his claims for service 
connection.  See VCAA.  The Board finds that the RO made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  The Board 
further finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claims.  See 
VCAA.  

Given that the veteran was provided the necessary information 
on which to substantiate his claim, the Board finds that 
there is no prejudice in proceeding with the claim at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Lastly, the Board notes that this matter was remanded to the 
RO in November 1994 and June 1996.  The Board finds that the 
RO complied with the directives of the remands.  Cf. Stegall 
v. West, 11 Vet. App. 268 (1998).  The veteran was asked by 
the RO whether he wished to continue his appeal and the 
veteran indicated that he wanted to continue the appeal.  The 
veteran was also afforded VA orthopedic examinations.  Thus, 
the instructions in the Board's remands thus have been 
complied with.  



Entitlement to Service Connection for Bilateral Pes Planus

Factual Background

A November 1989 enlistment examination reveals that the 
veteran had pes planus, moderate, asymptomatic.  

A February 2, 1991 service medical record indicates that the 
veteran had complaints of bilateral arch pain in the feet.  
Examination of the feet revealed tenderness under the 
metatarsals and arches.  It was noted that the feet were 
flat.  There was no swelling or redness.  The assessment was 
flat feet.  The veteran was referred to podiatry for arch 
support. 

A service medical board report indicates that the veteran was 
evaluated for painful flat feet on February 6, 1991.  The 
medical board report indicates that he underwent basic 
training in 1990 and he began to experience some symptomatic 
problems with both feet.  He completed basic training and 
proceeded for additional military training.  As training 
resumed, the veteran's feet became increasingly troublesome 
due to physical aspects of training including forced marches, 
wearing combat boots daily, physical training, and field 
activities.  Treatment of the feet did not help.  He was seen 
in podiatry and the diagnosis of flat feet was confirmed.  It 
was determined that it was fruitless to continue with 
conservative treatment of the feet.  There was no surgical 
option.  General physical examination was normal.  
Examination of the feet revealed that there was a complete 
loss of the medical longitudinal arch with rolling in of the 
medial borders bilaterally.  There were no acute findings of 
erythema, edema, or ecchymosis.  There were no deformities 
seen in the feet other than flat feet.  Range of motion was 
within normal limits intrinsically, except for ankle 
dorsiflexion which was decreased bilaterally.  There was mild 
tenderness along the margins of the plantar fascia, 
midtarsal, and subtalar joints bilaterally.  Upon passive 
range of motion, deep tendon reflexes and neurovascular 
status were within normal limits.  Radiological examination 
indicated flatfoot osseous structure, free of osseous 
pathology.  The diagnosis was symptomatic pes planus equinus 
syndrome of the bilateral feet.  

The medical board determined that the maximum benefits of 
treatment had been achieved and the diagnosis of symptomatic 
pes planus equinus syndrome of the bilateral feet was 
appropriate.  The medical board determined that the veteran 
was unfit for further military service by reason of physical 
disability that was not incurred in or aggravated by a period 
of active military service.  The medical board determined 
that the symptomatic pes planus existed prior to service.  
Discharge from service was recommended.  

A February 28, 1991 service medical record indicates that the 
veteran underwent follow-up examination for flat feet.  
Examination revealed that the veteran had an abnormal gait; 
he shuffled and stepped gingerly.  There was no edema.  The 
arches were decreased bilaterally.  The assessment was 
bilateral foot pain secondary to decreased arches.  

In an August 1991 statement, the veteran stated that service 
connection for a foot disorder was warranted.  He indicated 
that he was found fully qualified for service in the Marines 
and he passed the medical examination.  The veteran stated 
that he never had problems with his feet before enlisting in 
the Marines.  The veteran indicated that while in high 
school, he was on the football team and track team; he had no 
problems with his feet.  The veteran indicated that during 
advanced training, he went on a ten mile march.  After the 
march, his feet were swollen and he found it difficult to 
walk.  The veteran indicated that from that point on, he had 
problems with his feet.  

At a hearing before the RO in July 1992, the veteran stated 
that he had no problems prior to service and he participated 
in all sports and activities.  (Hearing Transcript, page 2).  
The veteran indicated that after he finished basic training, 
he started having problems with his feet.  (page 2).  He 
indicated that he had a sharp pain that covered the whole 
bottom of the foot and the feet just started to swell up.  
(page 3).  

A January 2001 VA examination report indicates that the 
examiner reviewed the claims folder.  The veteran stated that 
prior to entering the service, he did not have any problems 
with his feet.  He stated that he had pain in both feet 
during basic training, especially while marching and standing 
for long periods of time.  The examiner reviewed the service 
medical records.  It was noted that upon discharge, the 
veteran wore arch supports.  He currently complained of 
occasional pain, especially after standing and walking for 
long distances.  It was noted that the veteran's chief 
complaint seemed to be in the arch area and over the mid 
tarsal joint.  

Neurological evaluation was within normal limits.  Orthopedic 
evaluation revealed muscle power to be 5/5 to all muscle 
groups.  Off weightbearing, the veteran had a moderate arch.  
Upon weightbearing, the foot collapsed medially.  The 
weightbearing alignment of the Achilles tendon revealed that 
it was mildly laterally bowed.  It could be manipulated into 
corrected position and was pain-free.  There was 
approximately 2 degrees of calcaneal valgus while the veteran 
was standing.  There was no evidence of joint effusions or 
inflammatory responses.  All tendons were intact and non-
inflamed.  The only area of inflammation was around the 
plantar fascia bilaterally in the mid arch area.  Gait 
examination was normal.  The veteran did not need the 
assistance of any canes or crutches.  X-ray examination 
revealed a mild decrease in the calcaneal inclination angle; 
otherwise, they were within normal limits.  The diagnosis was 
flexible flatfoot deformity, with associated plantar 
fasciitis.  

Discussion

On the pre-enlistment examination, the veteran had moderate 
asymptomatic pes planus.  During service, the disorder became 
substantially symptomatic, and resulted in the veteran's 
discharge from service.  On the recent VA examination, the 
pre-service bilateral pes planus was associated with 
inflammation of the plantar fascia bilaterally in the mid 
arch area.  The disorder was still significantly symptomatic.  

In view of the foregoing, it is the opinion of the Board that 
the pre-service disorder increased in severity during 
service, and that such increase in severity represented a 
pathological advancement of the underlying condition.  A 
proper basis is afforded for granting service connection for 
bilateral pes planus.  


Entitlement to Service Connection for a Low Back Disability

Factual Background

A November 1989 enlistment examination report reveals that 
examination of the veteran's spine was normal.  A February 
1991 medical board report indicates that general physical 
examination was within normal limits.  A March 8, 1991 
service medical record reveals that laboratory tests of the 
veteran's spinal fluid were negative.  

An April 9, 1991 private treatment record by H.I.P. indicates 
that the veteran had complaints of low back pain for two 
months.  Examination revealed that the back was supple with 
fair range of motion.  Straight leg raising was negative.  
The assessment was low back pain.  Naprosyn was prescribed.  

An April 30, 1991 private treatment record from the H.I.P. 
reveals that the veteran had complaints of back pain for two 
months.  Examination of the skeletal system, back, and 
extremities was normal.  Neurological examination was grossly 
intact.  X-ray examination of the lumbosacral spine revealed 
that the pedicles and transverse processes were normal.  
There was minimal scoliosis of the lumbar spine.  Disc spaces 
and vertebral bodies appeared within normal limits.  

In a July 1992 statement, Dr. A.S., a chiropractor, indicated 
that his records showed that the veteran reported having 
lower back problems that began in March 1991.  Dr. A.S. 
stated that upon examination, he found no reason why the 
veteran had so many lower back problems with the exception of 
the spinal tap that the veteran had in February 1991.  Dr. 
A.S. indicated that he has had other cases where a patient's 
spinal tap caused severe low back problems.  

At a hearing before the RO in July 1992, the veteran stated 
that in service, he had passed out and he was brought to a 
hospital.  (Hearing Transcript, page 4).  He stated that they 
thought he had meningitis and a spinal tap was performed.  
(Page 4).  The veteran reported that after the spinal tap, he 
kept feeling pain in his back.  (Page 5).  He indicated that 
he was in the hospital in February 1991.  (Page 5).  He 
stated that the back pain radiated from the lower back to the 
top of his rear end.  (page 5).  The veteran indicated that 
he went to the VA a week or two after service for treatment 
of his back and he was told he could not receive treatment 
there.  (Page 6).  

In a January 1995 statement, Dr. A.S. indicated that he 
treated the veteran from March 7, 1992 to April 10, 1992.  
The diagnosis was severe sciatica, multiple subluxations of 
the lumbar vertebrae with protrusion on intervertebral disc 
occluding intervertebral formina, producing lumbar nerve root 
compression at L3, L4 and L5.  Dr. A.S. stated that upon 
examination at that time, he found no reason for the 
veteran's low back problems with the exception of having a 
spinal tap in February 1991, which was the onset of the 
veteran's problems.  

A January 2001 VA examination report reveals that the 
examiner reviewed the veteran's claims folder.  The veteran 
reported that he began to have problems with his back after a 
spinal tap in 1991 to rule out the diagnosis of meningitis.  
The spinal tap was performed; meningitis was not found.  The 
veteran stated that he started having discomfort when 
standing and sitting for extended periods of time after the 
spinal tap.  In addition, he has occasional radiating pain 
when he bent his back and the pain went down his leg.  He 
denied numbness, tingling, and bowel or bladder dysfunction.  
The veteran stated that he did not know exactly when the 
symptoms started.  He indicated that he currently had 
intermittent sciatic pain.  He indicated that his treatment 
included stretching and Motrin as needed.  The veteran stated 
that the pain had worsened somewhat since 1992.  He indicated 
that most of the pain was in the lower lumbar spine, with 
sciatica running down the left lower extremity.  

Range of motion of the lumbosacral spine was flexion to 90 
degrees with pain from 50-90 degrees; lateral bending on the 
left and right to 40 degrees without any pain; extension to 
30 degrees without any pain.  The veteran was able to hop on 
one foot bilaterally.  He was also able to heel and toe walk 
without difficulty.  Motor strength to the lower extremities 
was 5/5 bilaterally and sensation was intact bilaterally.  
Hip and knee range of motion were within normal limits 
without any evidence of pain on range of motion.  There was 
negative straight leg raise bilaterally.  Reflexes were 2+ 
and symmetric in the lower extremities.  The lumbar spine was 
nontender to palpation.  X-ray examination of the lumbar 
spine revealed no evidence of arthritis or disk degeneration.  
There was no evidence of fracture or dislocation.  The 
diagnosis was mechanical low back pain.  The examiner 
indicated that he could find no evidence that the spinal tap 
in 1991 contributed to the development of the mechanical back 
pain.  The examiner indicated that he believed the two 
entities were not related.  

Discussion

The veteran asserts that he has a low back disorder as a 
result of a spinal tap that was performed in service in 
February 1991.  He contends that he has had low back pain 
since the spinal tap.  

The service medical records reveal that a spinal tap was 
performed in service, but the service medical records 
revealed no clinical documentation of a low back disorder.  
The post-service low back disorder has most recently been 
diagnosed as mechanical low back pain.  Despite the private 
chiropratic report, the recent VA examination has ruled out 
the existence of a herniated lumbar disc, a bulging lumbar 
disc, and degenerative disc disease.  The private 
chiropractor indicated that the spinal tap in service may 
account for the veteran's current low back symptoms.  The VA 
examiner specifically found no relationship between the 
spinal tap in service and the veteran's current mechanical 
low back pain.  

The VA medical opinion is of greater probative value because 
it was based on a review of the entire claims folder.  
Accordingly, service connection for a back disorder must be 
denied.  


ORDER


Service connection for a bilateral pes planus is granted.  

Service connection for a low back disorder is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 

